Citation Nr: 1760782	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-41 495 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for residuals of cold injury (claimed as frostbite on both feet).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Yonelle Moore Lee, Associate Counsel




INTRODUCTION

The Veteran had active service in the Army from February 1967 to January 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2014  rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  Jurisdiction of the appeal has been transferred to the Regional Office in Columbia, South Carolina pursuant to the Veteran's relocation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO denied the claim for service connection for residuals of cold injury of the feet; the Veteran filed a timely notice of disagreement, but did not file a timely substantive appeal to the September 2009 statement of the case; the April 2008 rating decision became final.  

2.  Evidence obtained since the April 2008 rating decision became final is not cumulative of previously considered evidence, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 2008 rating decision is final regarding service connection for residuals of cold injury of the feet.  38 U.S.C.A. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).

2.  New and material evidence has been received since the April 2008 rating decision regarding service connection for residuals of cold injury of the feet; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  Inasmuch as the determination below constitutes a full grant of that portion of the claim that is being addressed, there is no reason to address VCAA's duties to notify and assist on this matter.  The reopened claim is further addressed in the remand appended to this decision.

Factual Background, Legal Criteria and Analysis

In an April 2008 rating decision, the RO denied the claim for service connection for residuals of cold injury of the feet.  Thereafter, the Veteran filed a timely notice of disagreement, but did not file a timely substantive appeal to the September 2009 statement of the case.  Therefore, the April 2008 rating decision became final.  See 38 U.S.C.A. § 7105 (2012).  

New and material evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Since the April 2008 rating decision became final, additional evidence has been submitted, to include the report from an October 2013 private opinion and a July 2017 VA examination.  This evidence, to specifically in the October 2013 opinion, directly addresses an element of the claim, previously found to be unsubstantiated - whether there are current manifestations of symptoms experienced during service.  This evidence is new and material to the claim and, on this basis, the claim in reopened.

ORDER

New and material evidence has been submitted sufficient to reopen the claim for service connection for residuals of cold injury of the feet.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran underwent a VA examination in July 2017.  However, the VA examiner failed to discuss a private medical opinion from October 2013 in the record.  The private doctor's opinion notes that the Veteran's persistent numbness and tingling in his toes and fingers are more likely than not caused by his overexposure to cold temperatures, diagnosis and non-compliance of restrictions by superior officers that have led to his long-term tissue and vascular deficits.  The opinion further states that the Veteran experienced and continues to experience superficial skin changes (i.e., redness and bilateral cracking on his feet).  While the July 2017 VA examination did discuss the Veteran's service record, it failed to analyze or address the October 2013 private medical opinion.  Therefore, an addendum opinion is needed with respect to this issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, the AOJ should return the claims file to the VA examiner that provided the July 2017 VA examination in order to provide an addendum opinion regarding the nature, extent and likely etiology of the Veteran's current residuals of cold injury (claimed as frostbite on both feet) in light of the October 2013 private medical opinion.  If this VA examiner is no longer available, another qualified VA clinician should provide the addendum opinion.  The claims file, to include this remand, must be made available to the examiner.  The need for another examination of the Veteran is left to the sole discretion of the examiner.  Upon review of pertinent medical history, the examiner should provide a response to the following:

Is it as least as likely as not (a 50% or higher degree of probability) that the Veteran has diagnosed residuals of cold injury (claimed as frostbite on both feet) related to service?  A detailed rationale for any opinion expressed must be provided.  The examiner should specifically address the October 2013 private medical opinion, as well as the Veteran's lay statements concerning in-service cold injuries to his feet.  

3. The AOJ should then review the obtained VA examination addendum to ensure that the opinion contained therein is responsive to the question posed.

4. After completion of the above and any additional development deemed necessary, readjudicate the issue on appeal, with consideration of the complete record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.
    
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


